                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7                                         SAN JOSE DIVISION

                                   8
                                         UNITED STATES OF AMERICA,
                                   9                                                       Case No. 15-cr-00481 EJD
                                                        Plaintiff,
                                  10                                                       ORDER DENYING DEFENDANT’S
                                                  v.                                       MOTION TO REDUCE SENTENCE
                                  11
                                         JOSE VAZQUEZ-BARRON,                              Docket No. 282
                                  12
Northern District of California




                                                        Defendant.
 United States District Court




                                  13

                                  14          On August 15, 2016, Defendant Jose Vazquez-Barron (“Defendant”) pleaded guilty to a

                                  15   pursuant to a written plea agreement to one count of conspiracy to possess with intent to distribute

                                  16   methamphetamine in violation of 21 U.S.C. § 846, 841(a)(1) and 841(b)(1)(A)(viii). Dkt. No.

                                  17   131. Defendant was thereafter sentenced to a custodial term of 210 months and five years of

                                  18   supervised release. Dkt. No. 164. Judgment was entered accordingly on December 7, 2016. Dkt.

                                  19   No. 165.

                                  20          In April of 2017, Defendant filed a motion for a reduction in sentence pursuant to 18

                                  21   U.S.C. § 3582(c)(2) and U.S.S.G. § 1B1.10 based on Amendment 782. Dkt. No. 204. The court

                                  22   denied the motion because Defendant’s sentence was calculated utilizing guidelines which

                                  23   accounted for the referenced amendment. Dkt. No. 206.

                                  24          Presently before the court is Defendant’s second motion for a reduction in sentence

                                  25   pursuant to 18 U.S.C. § 3582(c)(2) based on Amendment 782. Upon further review of the record,

                                  26   the court has determined that the written plea agreement executed by Defendant in open court on

                                  27   August 15, 2016, recites that Defendant “agree[s] not to seek relief under 18 U.S.C. § 3582.” Dkt.

                                  28   Case No.: 15-cr-481 EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE
                                                                       1
                                   1   No. 131. Defendant’s second motion for a reduction of his sentence is accordingly DENIED.

                                   2          IT IS SO ORDERED.

                                   3   Dated: April 16, 2019

                                   4                                                ______________________________________
                                                                                    EDWARD J. DAVILA
                                   5                                                United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 15-cr-481 EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE
                                                                       2
